


Exhibit 10.1

 

125 Hartwell Avenue

Lexington, Massachusetts 02421

(the “Building”)

 

NINTH AMENDMENT

May 19, 2009

 

 

 

LANDLORD:

 

125 Hartwell Trust, under a declaration of trust dated February 20, 1980 and
filed with the Middlesex South Registry District of the Land Court as Document
No. 600788, as amended

 

 

 

 

 

 

 

TENANT:

 

Synta Pharmaceuticals Corp., a Delaware corporation, successor-by-assignment to
EMD Pharmaceuticals, Inc.

 

 

 

 

 

EXISTING
LEASE
DATA

 

PREMISES:

 

Collectively, (i) approximately 19,810 square feet of Premises Rentable Area on
the second (2nd) floor of the Building, consisting of approximately 10,980
square feet of Premises Rentable Area under the original Lease shown as the
“Premises” on Exhibit 3 thereto, plus approximately 8,830 square feet of
Premises Rentable Area added by the First Amendment referred to below shown as
the “RFO Premises” on said Exhibit 3, (ii) approximately 2,670 square feet of
Premises Rentable Area on the first (1st) floor of the Building, substantially
as shown cross-hatched on Exhibit A attached to the Fifth Amendment referred to
below, and (iii) approximately 4,584 square feet of Premises Rentable Area on
the first (1st) floor of the Building, substantially as shown cross-hatched on
Exhibit A attached to the Eighth Amendment referred to below

 

 

 

 

 

 

 

LEASE
EXECUTION
DATE:

 

October 26, 1992

 

 

 

 

 

 

 

TERMINATION
DATE:

 

November 30, 2011

 

 

 

 

 

 

 

PREVIOUS

 

 

 

 

LEASE

 

 

 

 

AMENDMENTS:

 

First Amendment dated as of January 31, 1993

 

 

 

 

Second Amendment dated October 1, 1997

Third Amendment dated November 1, 2002

Assignment and Assumption of Lease and Consent of and Release by Landlord and
Fourth Amendment to Lease dated as of July 9, 2004

Fifth Amendment dated October 22, 2004

Sixth Amendment dated August 1, 2005

Seventh Amendment dated November 26, 2007

Eighth Amendment dated June 19, 2008

 

1

--------------------------------------------------------------------------------


 

 

 

ADDITIONAL

 

 

 

 

PREMISES:

 

Approximately 928 square feet of Premises Rentable Area on the first (1st) floor
of the Building, substantially as shown cross-hatched on Exhibit A attached
hereto and made a part hereof

 

WHEREAS, Tenant desires to lease additional space in the Building; and

 

WHEREAS, Landlord is willing to lease additional space in the Building to Tenant
upon the terms and conditions hereinafter set forth.

 

NOW THEREFORE, the parties hereby agree that the above-described lease, as
previously amended (the “Lease”), is hereby further amended as follows
(capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease):

 

1.                                       DEMISE OF ADDITIONAL PREMISES

 

Landlord hereby demises and leases to Tenant, and Tenant hereby accepts and
leases from Landlord, the Additional Premises for a Term commencing as of the
July 1, 2009 and expiring on November 30, 2011.  The demise of the Additional
Premises shall otherwise be upon and governed by the terms and conditions of the
Lease (as hereby amended) applicable to the demise of the existing Premises,
except as follows or as otherwise provided in this Amendment:

 

A.                                   The Basic Rent payable in respect of the
Additional Premises shall be $26,448.00 per year (i.e., $2,204.00 per month).

 

B.                                     Tenant shall have no obligation to pay
Building Expense Escalation Charges in respect of the Additional Premises.

 

C.                                     Tenant shall have no obligation to pay
for electricity consumed in the Additional Premises so long as the use of
electricity therein is consistent with an ordinary office use.  If Tenant shall
consume electricity in the Additional Premises beyond that which is consistent
with an ordinary office use, Tenant shall pay Landlord, within fifteen (15) days
of demand from time to time, for the cost of such excess electricity.

 

D.                                    Tenant’s Proportionate Share in respect of
the Additional Premises shall be 2.42%.

 

E.                                      Tenant shall, by reason of the demise of
the Additional Premises, be entitled to an additional four (4) parking spaces in
the paved parking area located adjacent to the Building.  The use of such spaces
shall be subject to the same terms and conditions of the Lease as are applicable
to Tenant’s use of the other parking spaces provided to Tenant under the Lease.
Accordingly, the total number of parking spaces which Landlord shall provide and
maintain for the use of Tenant’s employees and invitees pursuant to Section 2 of
the Lease (as hereby amended) shall be one hundred six (106).

 

2

--------------------------------------------------------------------------------


 

F.                                      Tenant shall accept the Additional
Premises “as is” without any obligation on the part of Landlord to prepare or
construct the Additional Premises for Tenant’s occupancy or to provide any
allowance or contribution with respect thereto.  Tenant acknowledges that it has
had an opportunity to inspect the Additional Premises and that Landlord has made
no representation or warranty as to the condition of the Additional Premises. 
Any and all work necessary or appropriate to prepare the Additional Premises for
Tenant’s use and occupancy shall be performed by Tenant at its sole cost and
expense in accordance with plans and using materials approved in advance by
Landlord in writing and otherwise subject to the terms and provisions of the
Lease (including, without limitation, Section 8 thereof).

 

2.                                       EXTENSION OPTIONS

 

In the event that Tenant shall timely and properly exercise its right to extend
the Term of the Lease for the remaining option term(s) provided for in Paragraph
1 of the Sixth Amendment, then such extension(s) shall apply to both the
existing Premises and the Additional Premises and the demise of both the
existing Premises and the Additional Premises for such option term(s) shall be
governed by the terms and provisions of said Paragraph 1, except that Tenant
shall be obligated to pay Building Expense Escalation Charges in respect of the
Additional Premises during each of such option term(s) notwithstanding anything
to the contrary contained herein or in said Paragraph 1.

 

3.                                       BROKER

 

Each party (the “indemnifying party”) represents and warrants to the other party
that it has not dealt with any broker or agent in connection with this Amendment
or the leasing of the Additional Premises; however, the parties acknowledge that
Richard Barry Joyce & Partners has previously been involved as broker with the
Premises and Landlord shall pay any commission that might be owed to Richard
Barry Joyce & Partners in connection with this Amendment.  The indemnifying
party shall indemnify and hold the other party (and such other party’s trustees,
beneficiaries, agents and employees) harmless of and from all claims that may be
made by any person against such other party (or its trustees, beneficiaries,
agents or employees) for brokerage or other compensation in the nature of
brokerage with respect to this Amendment on account or arising out of the
indemnifying party’s breach of the foregoing representation and warranty.

 

4.                                       MISCELLANEOUS

 

As amended by this Amendment, the Lease is hereby ratified, approved and
confirmed in all respects.  Landlord and Tenant each hereby acknowledge and
confirm that, to the best of its respective knowledge, neither Landlord nor
Tenant is in default of any term or condition of the Lease.  In the event of a
conflict between the Lease and this Amendment, the terms of this Amendment shall
govern.

 

3

--------------------------------------------------------------------------------


 

WHEREFORE, the parties have hereunto set their hands and seals as of the date
first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

/s/ Steven Colangelo

 

By:

/s/ Keith Ehrlich

Steven Colangelo, signing as

 

 

Name:

Keith Ehrlich

Trustee of 125 Hartwell Trust and not

 

 

Title:

CFO

individually and without recourse

 

 

Hereunto Duly Authorized

against the Trustee personally or his

 

 

 

assets

 

 

 

 

4

--------------------------------------------------------------------------------


 


EXHIBIT A


 


PLAN SHOWING LOCATION OF ADDITIONAL PREMISES ON FIRST FLOOR OF BUILDING

 

5

--------------------------------------------------------------------------------
